IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Justin Credico,                        :
                   Petitioner          :
                                       :
             v.                        :     No. 251 C.D. 2017
                                       :
Office of Attorney General,            :
                   Respondent          :


                                      ORDER

             NOW, March 28, 2018, upon consideration of petitioner’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge